[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                             JUDGMENT ENTRY NUNC PRO TUNC
On February 26, 2001, this court filed our memorandum-opinion and judgment entries in the within.
The memorandum opinion contains a scriveners' error, which overruled Assignment of Error I. It was our intent to sustain Assignment of Error I and by this entry we correct our opinion.
The judgment entries did not contain this error and shall remain unchanged.
IT IS SO ORDERED.